Citation Nr: 1018435	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  04-03 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971, and from September 1974 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In November 2006, the Board granted the Veteran's application 
to reopen a claim of service connection for an acquired 
psychiatric disorder, to include schizophrenia, and remanded 
the reopened claim and the claim of service connection for 
posttraumatic stress disorder (PTSD).  

The Board notes that, after the certification of this appeal 
to the Board, the Veteran submitted further statements and 
information, including a list of his medical expenses from 
March 2008 through July 2008.  With these documents, the 
Veteran did not include a waiver of his right to have this 
information first reviewed by the Agency of Original 
Jurisdiction (AOJ); however, as the Board finds that the 
Veteran's appeal should be remanded, the lack of waiver is of 
no importance.  

The issues of entitlement to service connection for PTSD and 
an acquired psychiatric disorder, to include schizophrenia, 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further evidentiary development is 
required before VA can resolve the Veteran's claims on the 
merits.  

Briefly reviewing the relevant evidence, in a June 1968 
service induction examination report, the examiner classified 
the Veteran's psychiatric condition as normal.  In a 
contemporaneous report of his medical history, the Veteran 
reported that he had experienced situational anxiety. 

In August 1971, the Veteran was hospitalized after he 
threatened a superior officer with a machete.  In a September 
1971 service treatment record, an examiner diagnosed the 
Veteran as having a schizoid personality disorder, as 
manifested by a history of societal withdrawal, isolation, 
and a possible thought disorder.  He noted that this disorder 
existed prior to service and stated that there was no 
residual impairment.  He recommended that the Veteran be 
returned to duty until his discharge date.

In an August 1972 treatment record from the California 
Department of Mental Hygiene, the examiner indicated that the 
Veteran was hospitalized for three days after threatening to 
commit suicide.  The examiner's discharge diagnosis was 
marital maladjustment and a basic personality disorder.  

In a September 1974 service entrance examination report, the 
examiner indicated that the Veteran's psychiatric condition 
was normal.  On a contemporaneous report of his medical 
history, the Veteran stated that he either once had or 
currently had depression or excessive worry.  

In an October 1974 service treatment record, the examiner 
noted that the Veteran was being hospitalized after he went 
AWOL due to marital problems.  After an interview, the 
examiner diagnosed chronic schizophrenia, paranoid type, 
manifested by paranoid thinking, suicidal thoughts, and 
concrete thinking.  The examiner noted that a precipitating 
stress for the disorder was minimal, routine military duty.  
The examiner stated that the condition existed prior to 
service, and that the possibility that it would impair the 
Veteran's ability to continue in service was severe.  

In an October 1974 report of a service medical board, the 
examiners indicated that the Veteran was experiencing chronic 
schizophrenia, paranoid type, manifested by paranoid 
thinking, suicidal thoughts, and concrete thinking.  After 
reviewing the records, they determined that the Veteran's 
mental disorders existed prior to entry on active duty, were 
not aggravated by active duty, and were not caused by an 
incident in service.  

In a subsequent November 1974 service discharge examination 
report, the examiner indicated that the Veteran's psychiatric 
condition was abnormal due to chronic paranoid schizophrenia.

The record contains post-discharge records indicating 
treatment for mental disorders.  Of special note, in a 
December 1997 VA psychiatric examination report, the last 
treatment record on file, the examiner diagnosed chronic, 
severe PTSD; dysthymia secondary to PTSD, psychotic thought 
processes, and other life difficulties; chronic paranoid 
schizophrenia with significant residual symptomatology; and 
rule/out psychosis not otherwise specified secondary to PTSD.  
The examiner indicated that the PTSD was due to in-service 
stressors, based on the Veteran's accounts of the following 
events:  witnessing the death of a fellow service member 
during basic training due to machine gun fire; witnessing the 
execution of a North Korean soldier during service; and 
seeing a number of dead bodies of North Korean soldiers, 
including a severed head.  

In an August 1982 letter, the coordinator of the Lodi 
Outpatient Clinic, responded to a request for psychiatric 
treatment records for the two-year period from 1974 through 
1975.  The coordinator stated that the Veteran was treated at 
that facility for a psychiatric disorder during that time 
frame, but also noted that he received treatment at time 
other than those noted on the request.  The record of 
evidence does not contain any indication that the VA 
attempted to procure any further psychiatric records from 
either the Lodi Outpatient Clinic or San Joaquin County 
Mental Health Services.  As such, the Board finds that an 
attempt should be made to procure any such records and 
incorporate them with the claims file.  Also, in July 2008, 
the Veteran submitted a report of his medical expenses from 
March 2008 through July 2008.  The record provides the 
locations and dates of providers from which the Veteran 
sought treatment for various disorders, most seemingly 
unrelated to this appeal.  The Veteran did not explain why he 
submitted this information; however, as the record does not 
contain any records indicating treatment for a mental 
disorder since the December 1997 VA psychiatric examination 
report, the Board finds the AMC/RO should attempt to procure 
any outstanding records denoting medical treatment for a 
mental disorder and incorporate them with the claims file.  
38 C.F.R. § 3.159(c)(2) (2009).  

Additionally, as part of the November 2006 remand, the Board 
requested that the AMC attempt to corroborate the Veteran's 
stressors, in particular the Veteran's account of witnessing 
a fellow soldier accidentally getting shot by machine gun 
fire while performing the obstacle course during boot camp.  
In compliance with the Board's November 2006 remand, in May 
2007, the AMC requested that the U.S. Army and Joint Services 
Records Research Center (JSRRC) attempt to corroborate this 
stressor, providing the JSRRC with the location where the 
incident supposedly occurred, specifically Fort Lewis, 
Washington, and the approximate date of the incident.  The 
JSRRC replied that they did not attempt to research the 
incident.  In explaining their actions, the JSRRC stated that 
they would not verify the stressor because it would be 
impossible for them to determine what the Veteran personally 
witnessed.  They stated that, at a minimum, the last name of 
the dead service member should be provided.  As a result, in 
October 2007, the AMC sent a letter to the Veteran, 
requesting more information regarding his claimed stressors.  
In a January 2008 statement, the Veteran stated that he had 
provided potentially "researchable" information in a 
September 2006 letter to the Seattle RO.  He also indicated 
that, with that letter, he provided service treatment records 
from Fort Ord, California.  He stated that the details 
contained in this letter, including presumably the treatment 
records, were now in storage and, as procuring them would not 
be possible at the time, he requested that the AMC procure 
these records from the Seattle RO.  In reviewing the record, 
the Board notes that the Veteran filed both a letter 
containing a detailed stressor history and service treatment 
records from Fort Ord with the Seattle RO in September 2003.  
Although this suggests that the records identified by the 
Veteran in his January 2010 statement are currently included 
in the claims file, as part of this remand, the Board 
requests that the AMC/RO allow the Veteran a final 
opportunity to provide further information to allow for the 
corroboration of his stressors.  As the Veteran has suggested 
that he might have pertinent information/documents in a 
storage facility, the AMC should also notify him that the 
failure to provide such information could result in a denial 
of his claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991) (noting that 
the duty to assist is not a one-way street and the Veteran 
has to cooperate to protect his interests).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

2.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates for all 
VA and non-VA health care providers who 
provided treatment for his psychiatric 
disorder(s), including the Lodi Outpatient 
Clinic and San Joaquin County Mental 
Health Services.  The AMC/RO must include 
the correct authorization and release 
forms to allow for the procurement of such 
records.  Upon return of said release 
forms, the AMC/RO should attempt to 
procure such records.

3.  The AMC/RO must provide the Veteran 
with an additional opportunity to provide 
details regarding his alleged in-service 
stressors.  The AMC/RO should inform the 
Veteran that this information is necessary 
to obtain supportive evidence of the 
stressful event(s) and that failure to 
respond or an incomplete response may 
result in denial of the claim.  

The AMC/RO must allow sufficient time for 
the Veteran to comply with this request 
for further information.  If this is 
accomplished and the Veteran submits 
further information, the AMC/RO must send 
a summary of the Veteran's claimed in-
service stressors and all service 
personnel records to the JSRRC for the 
purpose of verifying such in-service 
stressors.  

4.  After any additional indicated 
development, to include a VA psychiatric 
examination if warranted, the issues must 
be re-adjudicated.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative must be provided a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


